Case 8:19-cv-00449-CEH-JSS Document 15 Filed 03/05/19 Page 1 of 12 PageID 563




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


   WAHEED NELSON,                                          CASE NO.: 8-19-cv-00449-CEH-JSS

          Plaintiff,

   vs.

   BOB GUALTIERI, Official Capacity as
   Sheriff of Pinellas County; FLORIDA
   DEPARTMENT OF CORRECTIONS;
   CORIZON, LLC; MAXIM HEALTHCARE
   SERVICES, INC.; MATTHEW SWICK, M.D.;
   ALL FLORIDA ORTHOPAEDIC
   ASSOCIATES, P.A.; WITCHNER
   BELIZAIRE, M.D.

          Defendants.
                                                       /

      DEFENDANT, MAXIM HEALTHCARE SERVICES, INC.’S, ANSWER AND
   AFFIRMATIVE DEFENSES TO PLAINTIFF’S SECOND AMENDED COMPLAINT

          Defendant, MAXIM HEALTHCARE SERVICES, INC. (hereinafter “MAXIM”), by

   and through the undersigned counsel, hereby files its Answer and Affirmative Defenses to

   Plaintiff’s Second Amended Complaint [DE 1-1].

          MAXIM denies each and every allegation of Plaintiff’s Second Amended Complaint

   not expressly or otherwise admitted below. MAXIM also specifically reserves the right to

   assert any additional affirmative defenses and matters in avoidance that may be disclosed

   during the course of additional investigation and discovery.

          MAXIM’s response to the corresponding headings and each of the specifically

   numbered paragraphs of the Second Amended Complaint is as follows:



                                           Page 1 of 12
Case 8:19-cv-00449-CEH-JSS Document 15 Filed 03/05/19 Page 2 of 12 PageID 564




                                   GENERAL ALLEGATIONS

          1.       Admitted for jurisdictional purposes only; otherwise, denied.

          2.       Denied.

          3.       Admitted for jurisdictional purposes only; otherwise, denied.

          4.       No knowledge, therefore denied.

          5.       No knowledge, therefore denied.

          6.       No knowledge, therefore denied.

          7.       Admitted only as to MAXIM. Otherwise, no knowledge.

          8.       No knowledge, therefore denied.

          9.       Admitted that only GAIL MIRANDA NEWBY, ARNP was an Advanced

   Registered Nurse Practitioner licensed in the State of Florida and that GAIL MIRANDA

   NEWBY, ARNP owed Waheed Nelson a duty of care consistent with Florida law. Otherwise,

   no knowledge.

          10.      Admitted.

          11.      Admitted GAIL MIRANDA NEWBY, ARNP was an employee of MAXIM.

          12.      Admitted that only MAURICO RANGEL, M.D. is a medical physician licensed

   in the State of Florida and that MAURICO RANGEL, M.D. owed Waheed Nelson a duty of

   care consistent with Florida law. Otherwise, no knowledge.

          13.      Admitted GAIL MIRANDA NEWBY, ARNP was an employee of MAXIM.

          14.      Admitted that MAURICO RANGEL, M.D. is a medical physician licensed in

   the State of Florida; that MAURICO RANGEL, M.D. owed Waheed Nelson a duty of care

   consistent with Florida law and that MAURICIO RANGEL, M.D. was an employee of



                                            Page 2 of 12
Case 8:19-cv-00449-CEH-JSS Document 15 Filed 03/05/19 Page 3 of 12 PageID 565




   MAXIM.

          15.     No knowledge, therefore denied.

          16.     No knowledge, therefore denied.

          17.     No knowledge, therefore denied.

          18.     No knowledge, therefore denied.

          19.     No knowledge, therefore denied.

          20.     No knowledge, therefore denied.

          21.     No knowledge, therefore denied.

          22.     No knowledge, therefore denied.

          23.     No knowledge, therefore denied.

          24.     Denied as to MAXIM. Otherwise, no knowledge.

          25.     Admitted only as to MAXIM, otherwise, no knowledge.

          26.     Denied MAXIM waived any condition precedent. Otherwise, no knowledge.

          27.     No knowledge, therefore denied.

          28.     No knowledge, therefore denied.

          29.     Denied as to MAXIM. Otherwise, no knowledge.

                                 COUNT I
                         Medical Negligence Against
    BOB GAULTIERI, OFFICIAL CAPACITY AS SHERIFF OF PINELLAS COUNTY
           FOR PHYSICIANS, NURSE PRACTITIONERS AND NURSES
                    Respondeat Superior/Vicarious Liability

          30. – 40.      The allegations of Count I do not pertain to this Defendant and,

   accordingly, do not require a response. To the extent that a response to Paragraphs 30-40 is

   required, it is denied for want of knowledge.



                                            Page 3 of 12
Case 8:19-cv-00449-CEH-JSS Document 15 Filed 03/05/19 Page 4 of 12 PageID 566




                                      COUNT II
                              Medical Negligence Against
              FLORIDA DEPARTMENT OF CORRECTIONS FOR NEGLIGENCE
                               FOR ITS PHYSICIANS,
                        NURSE PRACTITIONERS AND NURSES
                         Respondeat Superior/Vicarious Liability

             41. - 50.      The allegations of Count II do not pertain to this Defendant and,

   accordingly, do not require a response. To the extent that a response to Paragraphs 41-50 is

   required, it is denied for want of knowledge.

                                           COUNT III
                                    Medical Negligence Against
                                   WITCHNER BELIZAIRE, M.D.

             51. - 57.      The allegations of Count III do not pertain to this Defendant and,

   accordingly, do not require a response. To the extent that a response to Paragraphs 51-57 is

   required, it is denied for want of knowledge.

                                         COUNT III (SIC)
                                    Medical Negligence Against
                                         CORIZON, LLC
                               Respondeat Superior/Vicarious Liability

             58. - 68.      The allegations of Count III (sic) do not pertain to this Defendant and,

   accordingly, do not require a response. To the extent that a response to Paragraphs 58-68 is

   required, it is denied for want of knowledge.

                                        COUNT IV (SIC)
                                   Medical Negligence Against
                             MAXIM HEALTHCARE SERVICES, INC.
                              Respondeat Superior/Vicarious Liability

             70.     MAXIM realleges its responses to paragraphs 1 through 29 as if fully set forth

   herein.

             71.     Admitted only as to MAXIM’s actual employees. Otherwise, denied.


                                              Page 4 of 12
Case 8:19-cv-00449-CEH-JSS Document 15 Filed 03/05/19 Page 5 of 12 PageID 567




          72.     Admitted that MAXIM HEALTHCARE SERVICES, INC. is vicariously liable

   for its actual employees. Otherwise, denied.

          73.     Admitted that MAURICO RANGEL, M.D. and GAIL NEWBY, ARNP were

   employed by MAXIM during their treatment of Waheed Nelson. Otherwise, denied.

          74.     Admitted that MAURICO RANGEL, M.D. and GAIL NEWBY, ARNP owed

   Waheed Nelson a duty of care consistent with Florida law. Otherwise, denied.

          75.     Admitted that MAURICO RANGEL, M.D. and GAIL NEWBY, ARNP were

   employed by MAXIM HEALTHCARE SERVICES, INC. during their treatment of Waheed

   Nelson. Otherwise, denied.

          76.     Denied.

          77.     Denied, including subparts a) – m).

          78.     Denied.

          79.     Denied.

          80.     Denied.


                                           COUNT V
                                   Medical Negligence Against
                                   MATTHEW SWICK, M.D.

          81. - 88.      The allegations of Count V do not pertain to this Defendant and,

   accordingly, do not require a response. To the extent that a response to Paragraphs 81-88 is

   required, it is denied for want of knowledge.




                                            Page 5 of 12
Case 8:19-cv-00449-CEH-JSS Document 15 Filed 03/05/19 Page 6 of 12 PageID 568




                                         COUNT VI
                                 Medical Negligence Against
                       ALL FLORIDA ORTHOPAEDIC ASSOCIATES, P.A.
                         FOR DEFENDANT MATTHEW SWICK, M.D.
                            Respondeat/Superior/Vicarious Liability

          89. - 102.      The allegations of Count VI do not pertain to this Defendant and,

   accordingly, do not require a response. To the extent that a response to Paragraphs 89-102 is

   required, it is denied for want of knowledge.

                                 COUNT VII
                        Constitutional Failure to Treat
                         Pursuant to 42. U.S.C. 1983
    BOB GAULTIERI, OFFICIAL CAPACITY AS SHERIFF OF PINELLAS COUNTY

          103. - 108.     The allegations of Count VII do not pertain to this Defendant and,

   accordingly, do not require a response. To the extent that a response to Paragraphs 103-108 is

   required, it is denied for want of knowledge.

                                         COUNT VIII
                                 Constitutional Failure to Treat
                                  Pursuant to 42. U.S.C. 1983
                                 WITCHNER BELIZAIRE, M.D.

          109. - 114.     The allegations of Count VIII do not pertain to this Defendant and,

   accordingly, do not require a response. To the extent that a response to Paragraphs 109-114 is

   required, it is denied for want of knowledge.

                                       COUNT VIII (SIC)
                                  Constitutional Failure to Treat
                                   Pursuant to 42. U.S.C. 1983
                                        CORIZON, LLC

          115. - 123.     The allegations of Count VIII (sic) do not pertain to this Defendant and,

   accordingly, do not require a response. To the extent that a response to Paragraphs 115-123 is

   required, it is denied for want of knowledge.


                                            Page 6 of 12
Case 8:19-cv-00449-CEH-JSS Document 15 Filed 03/05/19 Page 7 of 12 PageID 569




                                        COUNT IX (SIC)
                                  Constitutional Failure to Treat
                                   Pursuant to 42. U.S.C. 1983
                              MAXIM HEALTHCARE SERVICES, INC.

             124.   MAXIM realleges its responses to paragraphs 1 through 29 as if fully set forth

   herein.

             125.   Admitted only as to MAXIM’s actual employees. Otherwise, denied.

             126.   Denied.

             127.   Denied.

             128.   Denied.

             129.   Denied, including subparts a) – i).

             130.   Denied.

             131.   Denied.

             132.   Denied.

                                          COUNT X (SIC)
                                   Constitutional Failure to Treat
                                    Pursuant to 42. U.S.C. 1983
                                    MATTHEW SWICK, M.D.

             133. - 138.   The allegations of Count X (sic) do not pertain to this Defendant and,

   accordingly, do not require a response. To the extent that a response to Paragraphs 133-138 is

   required, it is denied for want of knowledge.

                                    AFFIRMATIVE DEFENSES

             1      STATUTE OF LIMITATIONS. Defendant affirmatively alleges that Plaintiff's

   action, which is found upon allegations of medical malpractice, is barred by the applicable

   statute of limitations set forth at Section 95.11(4)(b), Florida Statutes.



                                             Page 7 of 12
Case 8:19-cv-00449-CEH-JSS Document 15 Filed 03/05/19 Page 8 of 12 PageID 570




          2.      PRE-EXISTING CONDITION. Defendant affirmatively alleges that any

   injuries to Plaintiff resulted from a pre-existing condition unrelated to the medical care and

   treatment rendered by this Defendant.

          3.      COMPARATIVE FAULT. Defendant affirmatively alleges that this Defendant

   is not jointly liable for Plaintiff's damages in excess of any proportional responsibility that a

   jury may find against it, if any. Plaintiff has alleged that Bob Gualtieri, Official Capacity as

   Sheriff of Pinellas County, Florida Department of Corrections, Corizon, LLC, Matthew Swick,

   M.D., All Florida Orthopaedic Associates, P.A. and Witchner Belizaire, M.D. were also

   negligent in causing or contributing to the injuries and damages complained of. The negligence

   of this Defendant, other Defendants, and others not a party to this litigation, if any, should be

   compared and apportioned accordingly pursuant to the doctrines of comparative negligence

   and comparative fault as set forth in Section 768.81, Florida Statutes and applicable current

   Florida case law.

          4.      NEGLIGENCE OF NON-PARTIES. Defendant affirmatively alleges that the

   injuries and damages claimed by Plaintiff may have been legally caused by the negligence of

   others not named by the Plaintiff herein. If true, then those parties should be included on the

   Verdict Form as Fabre v. Mesmer Defendants, and the fault of the named Defendants herein,

   if any, apportioned accordingly. Plaintiff has brought claims against Bob Gualtieri, Official

   Capacity as Sheriff of Pinellas County, Florida Department of Corrections, Corizon, LLC,

   Matthew Swick, M.D., All Florida Orthopaedic Associates, P.A. and Witchner Belizaire, M.D.

   Should any of these parties settle or otherwise not be a part of the case when the case is

   submitted to a jury at trial, this Defendant will seek to have those parties listed on the Verdict



                                             Page 8 of 12
Case 8:19-cv-00449-CEH-JSS Document 15 Filed 03/05/19 Page 9 of 12 PageID 571




   Form in accordance with the principles established in Fabre. Moreover, this Defendant

   specifically reserves the right to further amend this affirmative defense as discovery may

   warrant, consistent with the principles in Nash v. Wells Fargo, 678 So.2d 1262 (Fla. 1996).

          5.      COMPARATIVE NEGLIGENCE. Defendant affirmatively alleges that

   Plaintiff was negligent in causing or contributing to the injuries and damages alleged in

   Plaintiff’s Second Amended Complaint. Therefore, the Plaintiff’s recovery, if any, should be

   apportioned pursuant to the doctrine of comparative negligence.

          6.      COLLATERAL SOURCES. Defendant affirmatively alleges that in the event

   there is a determination of liability against this Defendant, it is entitled to a set off for all

   collateral sources or settlements paid or payable in accordance with Section 768.76, Florida

   Statutes and Florida case law.

          7.      ALTERNATIVE METHODS OF PAYMENT OF DAMAGE AWARDS.

   Defendant affirmatively alleges that in the event there is a determination of liability against

   this Defendant, it is entitled to the benefits of Section 768.78, Florida Statutes, concerning

   alternative methods of payments of damage awards.

          8.      CONSTIUTIONAL CLAIMS AGAINST EMPLOYEE(S) OF MAXIM.

   Defendant affirmatively alleges that as there is no viable constitutional claim against any

   employee of Maxim, the constitutional claim against Maxim fails as a matter of law.

          9.      NO VICARIOUS LIABILITY UNDER SECTION 1983. Defendant

   affirmatively alleges that it is not vicariously liable for the unconstitutional acts of its

   employees or servants.




                                            Page 9 of 12
Case 8:19-cv-00449-CEH-JSS Document 15 Filed 03/05/19 Page 10 of 12 PageID 572




           10.     POLICY, CUSTOM OF PRACTICE. Defendant affirmatively alleges that any

    injury alleged by Plaintiff or misconduct alleged against Maxim did not result from a custom,

    policy or practice routinely in effect or put in place by Maxim, nor were they committed or

    ratified by a policymaker. Additionally, Defendant affirmatively alleges and asserts that the

    acts and/or omissions of Defendant as alleged in the Second Amended Complaint are factually

    insufficient to state a cause of action against Defendant because said actions do not rise to the

    level of establishing a custom, pattern or practice of deliberate indifference or misconduct

    which rises to the level of deliberate indifference as required by 42 U.S.C. § 1983.

           11.     DELIBERATE INDIFFERENCE. Defendant affirmatively alleges that

    Plaintiff fails to state a cause of action for deliberate indifference under 42 U.S.C. § 1983.

    Specifically, the actions of Maxim’s employees, even if true, constitute nothing more than

    negligence which does not state a claim for a violation of an individual's civil or constitutional

    rights under 42 U.S.C. §1983.

                                    DEMAND FOR JURY TRIAL

           MAXIM demands a trial by jury of all issues so triable.

                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that the foregoing has been filed with the Clerk via the CM/ECF

    system, which will send notice of electronic filing to all attorneys on the attached Service List

    this 5th day of March, 2019.

                                                   /s/ Julie A. Tyk
                                                   DAVID O. DOYLE, JR., ESQUIRE
                                                   Florida Bar No. 0084964
                                                   JULIE A. TYK, ESQUIRE
                                                   Florida Bar No. 84493



                                             Page 10 of 12
Case 8:19-cv-00449-CEH-JSS Document 15 Filed 03/05/19 Page 11 of 12 PageID 573




                                       PEARSON DOYLE MOHRE & PASTIS, LLP
                                       485 N. Keller Road, Suite 401
                                       Maitland, Florida 32751
                                       (407) 647-0090 phone
                                       (407) 647-0092 facsimile
                                       Email: ddoyle@pdmplaw.com
                                       Secondary Email: jtyk@pdmplaw.com
                                       Additional Emails: jpreston@pdmplaw.com
                                                          lrover@pdmplaw.com
                                       Attorneys for Defendant, Maxim Healthcare
                                       Services, Inc.




                                   Page 11 of 12
Case 8:19-cv-00449-CEH-JSS Document 15 Filed 03/05/19 Page 12 of 12 PageID 574




                                          SERVICE LIST

    Linda Bellomio Commons, Esquire        Attorney for Plaintiff
    Law Offices of Linda Bellomio Commons,
    P.A.
    P. O. Box 340261
    Tampa, FL 33694
    lcommons@aol.com
    lcommons@gmail.com
    dheiser1@gmail.com

    James V. Cook, Esquire                   Co-Counsel for Plaintiff
    Law Office of James Cook
    314 West Jefferson Street
    Tallahassee, FL
    cookjv@gmail.com

    Mindy McLaughlin, Esquire               Attorneys for Matthew Swick, M.D. & All
    Beytin, McLaughlin, McLaughlin, O’Hara, Florida Orthopaedic Associates, P.A.
    Bocchino & Bolin, P.A.
    1706 East 11th Avenue
    Tampa, FL 33605
    jvbarnes@law.fla.com
    law-fla@outlook.com

    Paul G. Rozelle, Esquire                 Attorney for Bob Gualtieri, Official
    Pinellas County Sheriff                  Capacity as Sheriff of Pinellas County
    General Counsel’s Office
    10750 Ulmerton Road
    Largo, FL 33778
    prozelle@pcsonet.com
    amarcott1@pcsonet.com

    Gregg Toomey, Esquire                    Attorney for Corizon, LLC and Florida
    The Toomey Law Firm, LLC                 Department of Corrections
    The Old Robb & Stucky Building
    1625 Hendry Street, Suite 203
    Fort Myers, FL 33901
    gat@thetoomeylawfirm.com
    alr@thetoomeylawfirm.com
    hms@thetoomeylawfirm.com




                                     Page 12 of 12
